DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-11, and 17-19 of U.S. Patent No. 10,841,055 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because comparing claims 1, 6, and 11 of the application with claims 1-3, 9-11, and 17-19 of the patent, claims 1, 6, and 11 of the application are anticipated by patent claims 1-3, 9-11, and 17-19 in that claims 1-3, 9-11, and 17-19 of the patent contain all the limitations of claims 1, 6, and 11 of the application. Claims 1, 6, and 11 of the application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2019/0306861 A1) hereinafter Li.
Regarding claims 1, 6, and 11 – Li discloses determining. by a network device, a bit quantity of a resource indication value based on a first bandwidth part; sending, by the network device, downlink control information comprising the resource indication value, wherein the downlink control information indicates a data channel in a second bandwidth part; sending or receiving the data channel occupying a plurality of contiguous virtual resource blocks, wherein a number identifying a starting virtual resource block of the contiguous virtual resource blocks, a quantity of the contiguous virtual resource blocks, and the resource indication value satisfy following relation: (refer to claim 1 for the equations for  RBstart and LRBs) wherein RBstart refers to the number identifying the starting virtual resource block of the contiguous virtual resource blocks, LRBs, refers to the quantity of the contiguous virtual resource blocks, K is a positive number and satisfies (refer to claim 1) and N refers to a bandwidth of the second bandwidth part; and RIV equals (refer to claim 1 for the two equations for RIV) wherein RIV refers to the resource indication value, and N refers to a bandwidth of the first bandwidth part, refer to Figures 14, 15, and paragraphs [0011], [0052] to [0055]. [0058] to [0060], [0063] to [0069], [0080], [0081], [0098], [0110], [0111].
Regarding claims 2, 7, and 12 – Li discloses wherein K is a maximum value of at least one candidate value K’, wherein the at least one candidate value K’ satisfies (refer to claim 2 for the equation), refer to paragraphs [0063], [0085] to [0087], [0096], [0097], [0226].
Regarding claims 3, 8, and 13 – Li discloses the at least one candidate value K’ is comprised in a candidate set, wherein the candidate set comprises 2, 4 and 8, refer to paragraphs [0085] to [0087].
Regarding claims 4, 9, and 14 – Li discloses K equals 2, 4 or 8, refer to paragraphs [0085] to [0087].
Regarding claims 5, 10, and 15 – Li discloses K equals 1, refer to paragraphs [0063], [0085] to [0087], [0096], [0097], [0226].

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi et al. (US 2021/0058940 A1) discloses resource allocation method, device and system of wireless communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.
John Pezzlo
19 July 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465